Citation Nr: 0122120	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the veteran's petition to reopen the claim of 
entitlement to service connection for hypertension was 
denied.


REMAND

The veteran contends the RO erred by not reopening his claim 
and granting service connection for hypertension.

In a statement dated in May 1999 the veteran stated that he 
received treatment at the Syracuse VAMC in the 1970s for 
hypertension.  A friend of the veteran, who served with him 
in the Navy, submitted a letter dated in August 1999, which 
states that they had both sought VA treatment immediately 
after separation from service.  The evidence of record 
contains progress notes from the VA Medical Center (VAMC) in 
Syracuse, New York, dated from August 1981 to April 1999.  
There are no VA records dated prior to August 1981 that have 
been associated with the claims folder.  In addition, the 
veteran also indicated that he received treatment from the VA 
in Buffalo and at the Tampa, Florida VAMC in 1998.  These 
records have not been requested by the RO.

Recently enacted legislation provides that VA has a duty to 
notify a veteran of the evidence necessary to complete his 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. § 5102(b); see also Graves v. Brown, 8 
Vet. App. 522, 524 (1995).  Here, VA is on notice that 
medical records that may constitute new and material evidence 
and thus might support of the veteran's application to reopen 
his claim for service connection for hypertension are 
ostensibly available.  Moreover, since VAMC records are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated him for hypertension since 
service.  Of particular interest are 
medical records from the VAMCs in 
Syracuse, Buffalo, and Tampa.  After 
securing the necessary release, the RO 
should obtain these records.  Any records 
received that have not been previously 
obtained should be associated with the 
claims folder.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




